DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 18 May 2021 and corresponding RCE filed on 18 June 2021.
Claims 1, 5-6, 9, 13 and 16 have been amended
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 June 2021 has been entered.
 

Response to Arguments
Applicant’s arguments, see pages 15-16, filed 18 May 2021, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of 18 March 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are eligible for reasons indicated in the remarks of section of the Final Office Action, see pages 2-3, dated 18 March 2021.
Examiner has determined that the claims are non-obvious over the prior art of reference. What follows is a discussion of the closest prior art of reference:
Saunders (US 2016/0239831 A1) as the closest prior art of reference, discloses a value transfer service with a digital wallet that lets payout providers bid on a proposed remittance transaction.
Poornachandran et al. (US 2014/0143147 A1) discloses a user comparing payer/payee information when selecting remittance providers.
Studnitzer (US 2017/0098216 A1) discloses using geofencing when determining risk of fraud for a remittance transaction.
Madhu (US 2016/0203575 A1) discloses providing an authenticity score for risk assessment based on social network behavioral patterns, financial patterns and machine learning.
Thomsen (US 2007/0282739 A1) discloses automatically providing a selection of a bank company based on number of payments to be performed, the amount and type of payment data, the country that the bank serves, payee preferences and the like.
Chauhan et al. (US 2006/0287953 A1) discloses profiling user behavior to detect and prevent fraudulent activity, making early identification of suspicious behavior, and anticipating, adapting and predicting possible fraudulent events.
Hinton (US 2008/0021822 A1) discloses using historical information and invoices to generate predictions or forecasts of future payments with a high level of confidence predicting a payment to the receiver, cash received, and timeframes of the payments.
Schnabl (US 2014/0358634 A1) discloses behavior prediction based on several factors including various structured data such as payments and unstructured data such as social media analytics and internet activity.
Billou (US 2015/0302367 A1) discloses usage of geo-fencing technology to determine a location or environment in which a device is located for a remittance system.
Kanjlia et al. (US 2014/0172695 A1) discloses providing routing option engine to consider several factors of the payment to determine one or more suggested routing options.
Vilmont (US 2017/0200137 A1) discloses receiving and handling multi-user electronic transfer requests involving client devices at differe3nt locations or domains within a transfer system. 
Kruglick (US 2016/0343096 A1) discloses payment fencing including determining, identifying, and/or managing fraud risk based on geofencing.
Jong Ho (KR-20100134965-A) as the closest foreign reference examiner could find discloses a remittance system to freely transfer electronic money using electronic money cash card.
Mampaey (Secure Remittance Transaction to Bankless Consumers in a Fragmented Applications Market) as the closest NPL examiner could find, discloses providing technical solutions to provide secure mobile payment services to “unbanked” consumers with mobile handsets, with a specific focus on mobile remittance and providing strong security.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691